In re Longmire, McKinley; Defendant(s); applying for 2nd motion to enforce Order of this Court dated October 26, 1994 and June 24,1994; Parish of Orleans, Criminal District Court, Div. “J”, No. 280-465.
Granted. The Judge of Section “J”, Orleans Parish Criminal District Court, is ordered to comply within thirty days of this date with this Court’s prior orders of October 26, 1993, and June 24, 1994, and to furnish proof of compliance to this Court, or show cause on September 5, 1995, at 10:00 a.m. in the courtroom of the Louisiana Supreme Court why he should not be punished for contempt for failure to obey the orders of this Court.
WATSON, J., not on panel.